On behalf of His Excellency Mr. Tommy Esang Remengesau Jr., the President of the Republic of Palau, I have the honour to make the following remarks at the seventy-first session of the General Assembly.
At the outset, Palau would like to congratulate His Excellency Mr. Peter Thomson on his election to lead our work at the seventy-first session. We are confident that he will rise to the many challenges and make the Pacific islands proud. We pledge him our support. We also wish to take this opportunity to express our sincere gratitude to Mr. Mogens Lykketoft for his sterling leadership during the past year. His presidency will be known for championing participation and transparency.
We join other Pacific nations in extending our heartiest congratulations to Fiji on bringing home to the Pacific islands from Rio de Janeiro the first-ever Olympic gold medal. We would also like to take this opportunity to commend and thank the people of Brazil for successfully hosting the thirty-first Olympiad. Palau believes in the power of sport as an important enabler of sustainable development, and we contributed to the idea of sport being included in the 2030 Agenda for Sustainable Development, as expressed in paragraph 37 of that document. The power of sport to uplift the human spirit was demonstrated when a team composed of refugees was allowed to compete in the Olympic Games in Rio. We congratulate the refugee team, Brazil and sport for walking the talk about inclusiveness.
A year ago, as we began our address to the General Assembly (see A/70/PV.28), we stated that we lived in perilously challenging yet still hopeful times. As we meet today, the perils of climate change and global conflicts still exist. Other challenges, such as those posed by the flow of migrants and refugees, as well as by terrorism and violent extremism, have become more prominent, bringing with them psychosocial damage and despair. Addressing antimicrobial resistance and nuclear testing issues have also become matters of urgency.
Amid those challenges we still have bases for holding onto hope. The high-level plenary meeting on addressing large movements of refugees and migrants, held recently, gave us an opportunity to explore ways to address the issue, and we eagerly await the report from that meeting.
We commend Ambassador Gómez Camacho of Mexico for his excellent work on the Political Declaration of the high-level meeting of the General Assembly on antimicrobial resistance (resolution 71/3). We trust that the Declaration will galvanize much-needed action throughout United Nations agencies and on the ground in all States Members of the United Nations.
Palau joins the family of nations condemning the nuclear testing conducted by the Democratic People’s Republic of Korea. We are concerned with the peace and long-term stability of the Pacific region. The proximity of Palau to the launching site places us at particular risk. In addition, we call on Member States that have not yet ratified the Treaty on the Non-Proliferation of Nuclear Weapons to do so in order for us to move one step closer to total nuclear disarmament.
The impact of climate change in terms of sea- level rise, ocean acidification and the frequency and intensity of storms continues to pose an existential threat to Palau and other small island developing States. Palau participated actively in the United Nations Framework Convention on Climate Change processes and was one of the countries that strongly advocated for making Goal 13 of the Sustainable Development Goals (SDGs) a stand-alone goal on climate change. Palau is proud to have been the second, following Fiji, of the 60 nations to have ratified the Paris Agreement on Climate Change, bringing the total number of ratifications to approximately 48 per cent of the membership, with 55 per cent of Member States required for the Agreement to enter into force. We are encouraged by the 130 nations that have signed the Agreement and are confident that by end of the year the Agreement will begin to work for all of us.
In addition, we are hopeful that a Special Representative of the Secretary-General for climate change and security will be appointed. Such an appointment will provide an effective working link between the Secretary-General, the General Assembly and the Security Council on matters dealing with peace and security arising from climate change.
It is imperative that no effort be spared to ensure that global temperature rise remains under 1.5°C. Furthermore, access to financial and technological resources must be made available to small island developing States and all those who need it most.
Fourteen years is a short period within which to achieve the 17 goals of 2030 Agenda, which is why we agree with the sense of urgency expressed in the word “push” in the theme for the seventy-first session of the United Nations: “The Sustainable Development Goals: a universal push to transform our world”. There is an urgent need to transform our world in the face of severe climate change impacts, global conflicts resulting in the unprecedented migration of refugees and poverty exacerbated by huge gaps in resource use and ownership. There is a need to push — either to jump-start or go further than we have gone already. A push is indeed necessary as we have already lost a year of implementation.
In Palau we are in the process of integrating the 17 Goals into our national and sectoral plans so that we can implement the 2030 Agenda in a holistic manner. As part of that effort, we have taken an initiative that for us represents a concrete path towards achievement of the SDGs: the National Marine Sanctuary, which we began to implement in 2015.
The National Marine Sanctuary sets aside as a no-take zone 80 per cent of our total exclusive economic zone — an area of over half a million square kilometres of our ocean. The Palau National Marine Sanctuary is an initiative based on a traditional practice of conservation called Bul, which imposes a moratorium on the exploitation of diminishing resources in order to allow them to replenish themselves. The National Marine Sanctuary will therefore allow our ocean to regain its health, replenish its fish stocks and make progress in the rejuvenation of the biodiversity within it. By strengthening the ocean-based activities of diving, snorkeling, kayaking, swimming and catch-and-release sport fishing, the Sanctuary will boost Palau tourism, which is the main engine of our economy. More important, it will allow us to pass on a healthy ocean and its heritage to our children and the generations to follow.
In addition to facilitating the achievement of Goals 13 and 14, the increased income from tourism will allow us to provide basic services, such water and sanitation, and to ensure food security. It will allow us to address the other Goals, including the eradication of extreme poverty, the improvement of health, including addressing the predominance of non-communicable diseases, the strengthening of education, building stronger community resilience and improved information and communication technology to facilitate stronger and more effective disaster resilience. We will also be able to address the special needs of children, the elderly and persons with disabilities, including those with mental illnesses. One of the important outcomes we want from the 2030 Agenda is the promotion of the mental health and well-being for all citizens of Palau.
The success of the Palau National Marine Sanctuary will depend to a great extent upon what happens in the areas beyond national jurisdiction, since fish stocks and the health of biodiversity do not have specific boundaries. Palau is therefore grateful that, in accordance with resolution 69/292, a new implementing agreement is under consideration through Preparatory Committee negotiations designed to come up with a comprehensive global regime to better address the conservation and sustainable use of the marine biological diversity in areas beyond national jurisdiction. We are hopeful that the two Preparatory Committees will continue to make positive progress towards a strong implementing agreement. It would contribute greatly to the successful achievement of the objectives of the Palau National Marine Sanctuary.
Genuine and durable partnerships are also critical to the success of the Sanctuary initiative. Conducting the monitoring and surveillance of such a vast area is very challenging when we are so constrained in our financial, technological and human resources. This underpins the importance of Goal 17 and the significance of genuine and durable partnerships so strongly advocated for in the Small Island Developing States Accelerated Modalities of Action, also known as the Samoa Pathway. In that context, we also wish to recommend that all of us consider partnering with God in our work: He is the only faithful, genuine and durable partner.
Palau has been fortunate to have many friends and development partners that have assisted us in our National Marine Sanctuary initiative, our renewable energy efforts and our sustainable development activities. In that regard, we wish to acknowledge with gratitude the strong partnerships that we have enjoyed with the United States of America, Japan, Australia, New Zealand, the European Union, Italy, India and Taiwan. We are especially grateful for the assistance they have already given us for the Marine Sanctuary, on climate change and in other areas of development.
The Republic of China — Taiwan — provided assistance that helped us to achieve our Millennium Development Goals, and we look forward to continued support from it towards our achievement of the 2030 Agenda. We urge the United Nations system to involve Taiwan in the processes for implementing the 2030 Agenda for Sustainable Development and the Paris Agreement on Climate Change. We will need all the resources we can garner, and it will require the participation of every global citizen to have the push we need to be successful. The mantra “no one left behind” must refer not only to benefits, but also to the implementation of the 2030 Agenda. The Agenda was universal in its development and is universal in its transformational goals. It must also be universal in its implementation. Finally, Taiwan possesses technical capacity in many areas which can be shared with the world. It should therefore participate in international meetings, mechanisms and frameworks, such as the World Health Organization, the International Civil Aviation Organization and various economic partnerships, inter alia.
When we talk about participating in and benefiting from the 2030 Agenda, we think of enablers of achievement. Accordingly, in addition to applauding the re-establishment of diplomatic relations between the United States and Cuba, we would advocate for lifting the embargo so Cuba can have the resources it requires to meet its developmental goals. In addition, we join others in advocating for an amenable resolution to the problem in West Papua through meaningful and constructive dialogue.
Before I conclude, I would be remiss if I did not express, on behalf of Palau, our profound appreciation for Secretary-General Ban Ki-moon. He is the first Secretary-General to visit the Pacific, and he never wavered in his desire to ensure that the existential threats to the most vulnerable small island developing States were addressed. Under his stewardship, among other things, we achieved the Paris Agreement, the 2030 Agenda for Sustainable Development. We wish him and his family well in their future endeavours.
Secretary-General Ban Ki-moon often said,
“We are the first generation that can end poverty and the last that can end climate change.”
We agree and salute him for the 2030 Agenda and Paris Agreement, which, if implemented effectively, will help end poverty and climate change, respectively. Our resolve to leave no one behind should be about those who need help and about those who can offer help. Addressing climate change and achieving the 2030 Agenda requires political will, resolve, commitment of resources and goodwill. There is no room for political barriers.
I am reminded of what the Secretary-General said in his statement at the opening of the seventy- first session of the General Assembly. On the topic of barriers, he said,
“Far too often, I have seen widely supported proposals blocked ... by a few or sometimes even just one country ... Time and again, I have seen essential action and good ideas blocked ...
“Is it fair, in this complicated twenty-first century, for any one country, or a few countries, to yield such disproportionate power and hold the world hostage on so many important issues?
“The global public is right to ask whether this is how an Organization in which we have invested so much hope and so many aspirations should function”. (A/71/PV.8, pp. 3-4).
In that vein, Palau supports Security Council reform, including expansion of the permanent membership to include two seats for Africa and one seat for small island developing States. Our generation will either rise to meet the challenges or be condemned to face regrets from future generations. We can make the choice. Palau has shown the choice it has already made.
